Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 1 of 19 PageID #: 8839




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------x
 GWG MCA CAPITAL, INC.

                                             Plaintiff,                  MEMORANDUM AND
                                                                         ORDER
            -against-                                                    17-cv-1724 (SIL)

 NULOOK CAPITAL, LLC, ANTHONY
 MANNINO, JOEL NAZARENO, JOHN
 GUZZETTI, H. RUSSELL HEISER, and
 HEISER ENTERPRISES LLC,

                                              Defendants.
 --------------------------------------------------------------------x

STEVEN I. LOCKE, United States Magistrate Judge:

        By way of Complaint filed on March 28, 2017, Plaintiff GWG MCA Capital, Inc.

(“GWG” or “Plaintiff”) commenced this action against Nulook Capital, LLC

(“Nulook”), John Guzzetti (“Guzzetti”), Anthony Mannino (“Mannino” and collectively

with Nulook and Guzzetti, the “Nulook Defendants”), Joel Nazareno (“Nazareno”), H.

Russell Heiser (“Heiser”) and Heiser Enterprises LLC 1 (“Heiser Enterprises” and

together with Heiser, the “Heiser Defendants”) (the Nulook Defendants, Nazareno

and the Heiser Defendants collectively, “Defendants”), alleging federal law claims

under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

§ 1962 (c)-(d) and various related state law claims. See Docket Entry (“DE”) [1].

Subsequently, Plaintiff filed a First Amended Complaint, a Second Amended

Complaint, a Third Amended Complaint and a Fourth Amended Complaint. See DEs


        1 While Heiser Enterprises LLC appears as “Hesier Enterprises LLC” in the initial case
caption, subsequent filings indicate that this is a typographical error, and the correct spelling is
“Heiser Enterprises LLC.”


                                                        1
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 2 of 19 PageID #: 8840




[114], [240], [257], [273]. GWG’s Fourth Amended Complaint alleges state law claims

of fraud, aiding and abetting fraud, fraudulent inducement, conversion, and breach

of contract, and is properly before this Court pursuant to its diversity jurisdiction.

See Fourth Amended Complaint, DE [273], ¶¶ 178-256; 28 U.S.C. § 1332 Presently

before the Court, pursuant to 28 U.S.C. § 636(c), see DE [216], 2 is the Heiser

Defendants’ motion to dismiss Plaintiff’s Fourth Amended Complaint as to them,

pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 12(b)(6) (the “Heiser

Motion” or “Heiser Mot.”), DE [278]. For the reasons set forth below, the Court grants

the Heiser Motion in its entirety and dismisses the claims against the Heiser

Defendants with prejudice.

    I.       BACKGROUND 3

         Unless otherwise indicated, the facts set forth herein are taken from the

Fourth Amended Complaint (“FAC”) and are accepted as true for purposes of the

instant motion.

         A. The Parties and the Underlying Transactions

         GWG is a commercial lending company, incorporated in Delaware, with its

principal place of business in Minnesota. FAC ¶¶ 1, 12. Defendant Nulook is a New

York limited liability company owned, in part, by Defendants Guzzetti and Mannino,

who are both New York citizens. Id. at ¶¶ 3-4, 13. 4 Nulook provides merchant cash



        The Honorable Judge Gary R. Brown presided over this action until it was reassigned to the
         2

undersigned on January 17, 2020. See Case Reassignment, dated January 17, 2020.

        As the parties’ familiarity with the extensive procedural history of this litigation is presumed,
         3

the Court sets forth only background material that is directly relevant to the instant motion.



                                                   2
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 3 of 19 PageID #: 8841




advances to small businesses that are not otherwise creditworthy. Id. at ¶¶ 2, 13. In

exchange for these cash advances, businesses (“Nulook Merchants”) allow Nulook to

debit money from their bank accounts on a daily or weekly basis using an Automated

Clearing House (“ACH”) processor. Id at ¶ 13. These merchant cash advances are

not structured as loans, but instead as sales “of a portion of future receivables[.]” Id

at ¶ 27. To finance its operations, in 2014, Nulook borrowed $3.75 million from MCA

Capital, LLC (“MCA”) (the “Nulook Loan”). Id. at ¶ 12. Nulook and MCA executed a

revolving credit agreement (the “Credit Agreement”) to memorialize the terms of the

Nulook Loan. Id. at ¶ 27. The Nulook Loan was secured by a first priority perfected

security interest in and to all of Nulook’s collateral (“Nulook’s Collateral”) which is

defined as Nulook’s “right, title and interest in and to[,]” among other things, all

future receivables purchase agreements between Nulook and the Nulook Merchants.

Id.     To document its lien on Nulook’s Collateral, MCA filed a UCC-1 financing

statement against Nulook. Id. at ¶ 28. As part of the Nulook Loan documentation,

Nulook, MCA and non-party ACHWorks entered into an agreement (the “ACHWorks

Agreement”) that allowed Nulook to use ACHWorks, (and only ACHWorks), to debit

the Nulook Merchants’s accounts. The ACHWorks Agreement also provided that, if

Nulook was in default under the Nulook Loan, MCA had authorization to direct

ACHWorks to deposit funds into its account instead of Nulook’s bank account. Id. at

¶ 37.




        At all relevant times, Guzzetti and Mannino each owned one-third of Nulook. Id. at ¶ 13.
         4

Former defendant Robert Aurigema (“Aurigema”) owned the remaining third. Id.



                                               3
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 4 of 19 PageID #: 8842




       To issue the merchant cash advances, Nulook contracted with International

Professional Services, Inc. (“PSC”), 5 which performed “all back-office servicing for its

portfolio[.]” Id. at ¶ 35. Defendant Nazareno is a citizen of New York and was the

Executive Director of PSC. Id. at ¶ 5. Defendant Heiser, a citizen of Florida, was the

CEO of PSC and created and managed the financing division within PSC, called PSC

Financial, 6 through Heiser Enterprises, a Florida limited liability company. Id. at

¶¶ 6-7. 7

       From 2012 to 2017, PSC operated an online platform with Mannino and

Guzzetti called “The Marketplace” 8 that enabled merchant cash advance companies

like Nulook to identify merchants in need of short-term cash advances and provide

funding to them. Id. at ¶¶ 43-44. Merchant cash advance companies that joined The

Marketplace were referred to as “PSC Members.” Id.

       At some point after Nulook contracted with PSC, MCA, Nulook and PSC

executed a subordination agreement (the “Collection Subordination Agreement”),



       5  While Plaintiff initially named PSC as a defendant in this action, it dropped the claims
against it, and it was dismissed with prejudice on October 14, 2017. See DE [113].

       6 Plaintiff initially named PSC Financial as a defendant in this action, but as it did with PSC,
GWG dropped the claims against PSC Financial, and it was dismissed with prejudice on October 14,
2017. See DE [113].

       7   Heiser was named CEO of PSC on or about September 29, 2015. FAC ¶ 6.

       8  Although Plaintiff uses two different defined terms to refer to an online platform operated by
PSC, the Court understands both terms to refer to the same online platform. Initially, Plaintiff defines
a platform that allows users to “upload and download documents, manage merchant accounts, produce
reports, and authorize PSC to give daily debiting instructions to ACHWorks to debit the bank accounts
of” the user’s merchants and remit the funds to the user. Id. at ¶ 44. Plaintiff later avers that The
Marketplace “was run on the PSC Platform and provided a platform where merchant cash advance
funders could view merchant ‘deals’ in need of financing and participate in those merchant financings
via the PSC Platform.” Id. at ¶ 128. Finding no difference between these two descriptions of the online
platform, the Court refers only to “The Marketplace” in this Memorandum and Order.


                                                   4
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 5 of 19 PageID #: 8843




pursuant to which PSC “was informed of [MCA’s] security interest” in Nulook’s

Collateral, which included the daily incoming payments from Nulook Merchants of a

portion of their daily receivables. Id. at ¶ 39(a). Nazareno executed the Collection

Subordination Agreement on behalf of PSC. Id. at ¶ 40. On February 15, 2016, GWG

purchased all of MCA’s assets including the Nulook Loan, and on February 18, 2016,

MCA’s UCC-1 was assigned to GWG. Id. at ¶¶ 12, 29.

      B. The Alleged Conspiracies

      Plaintiff alleges four interrelated conspiracies: (i) the “Daily Debit Scheme”;

(ii) the “Forbearance Agreement Scheme”; (iii) the “Diversion Scheme”; and (iv) the

“Post-Receivership Scheme.” Id. at ¶¶ 46-177; see also Plaintiff’s Memorandum of

Law in Opposition to Defendants H. Russell Heiser and Heiser Enterprises, LLC’s

Motion to Dismiss the Fourth Amended Complaint (“Plaintiff’s Opposition” or “Pl.

Opp.”), DE [278-6], 3-9.

      i.     The Daily Debit Scheme

      The Daily Debit Scheme began in early 2015, when Nazareno, Heiser and

Heiser Enterprises began offering financing to PSC Members through PSC Financial.

FAC ¶ 77.    As noted above, PSC Members used these cash advances to make

merchant cash advances to retail businesses that they found through The

Marketplace. Id. at ¶ 78.

      Through PSC Financial, Heiser “directed advertising to PSC Members

regarding the availability of funding; performed the underwriting; [and] decided

which applicants to fund[.]” Id. at ¶ 79(i)-(iii). Heiser provided the funding either




                                         5
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 6 of 19 PageID #: 8844




directly from a Heiser Enterprises bank account to merchant cash advance entities

or indirectly, by wiring money to a PSC account for further distribution to PSC

Members. Id. at ¶ 79(iv).

      On or about May 29, 2015, Nulook “entered into the first of six (6) factor

agreements with [PSC Financial.]” Id. at ¶ 81. Nulook did not disclose the terms of

its agreement with PSC to MCA. Id at ¶ 82. Through this factor agreement, PSC

Financial gave Nulook $200,000.00 – wired from a bank account in the name of Heiser

Enterprises – in exchange for permission to debit Nulook’s bank account $967.00 on

a daily basis. Id. at ¶ 81. Subsequently, without notice to or permission from MCA,

Nulook entered into five additional factor agreements with PSC Financial, as follows:

(i) on July 29, 2015, Nulook accepted a $350,000.00 advance from PSC Financial and

pledged to repay it $420,000.00; (ii) on October 30, 2015, Nulook accepted a

$150,000.00 advance from PSC Financial and pledged to repay it $175,500.00; (iii) on

November 5, 2015, Nulook accepted a $150,000.00 advance from PSC Financial and

pledged to repay it $175,500.00; (iv) on January 19, 2016, Nulook accepted a

$100,000.00 advance from PSC Financial and pledged to repay it $116,000.00; and

(v) on April 29, 2016, Nulook accepted a $500,000.00 advance from PSC Financial

and pledged to repay it $555,000.00. Id. at ¶¶ 82-83.

       Neither MCA nor GWG ever relinquished its security interest in Nulook’s

Collateral or terminated its UCC-1 financing statement. Id. at ¶ 82. Further, neither

MCA nor Plaintiff “entered into any form of inter-creditor agreement, participation

agreement, carve-out agreement, or other arrangement with respect to GWG’s first




                                         6
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 7 of 19 PageID #: 8845




priority perfected security interest in [the Nulook] Collateral.” Id. In total, Nulook

“double-pledged” $1,450,000.00 of receivables that had been previously pledged

exclusively to MCA and committed to repaying PSC Financial $1,674,000.00

pursuant to the factor agreements dated May 29, 2015, July 29, 2015, October 30,

2015, November 6, 2015, January 19, 2016 and April 29, 2016 (collectively, the

“Heiser Agreements”). 9 Id. at ¶ 83. At no point did Nulook disclose the terms of the

Heiser Agreements to MCA or GWG. Id. To conceal funds paid to PSC, Nulook and

PSC Financial engaged an unauthorized ACH processing company, called ACH

Processing, to debit Nulook’s bank account and remit the funds to PSC Financial’s

bank account. Id. at ¶¶ 60-66. PSC debited Nulook more than 1,300 times, taking a

total of $1,361,769.34 from the Nulook Collateral, of which Plaintiff was the secured

creditor. Id. at ¶¶ 110-12.

      ii.       The Forbearance Agreement Scheme

      In early 2016, shortly after purchasing the Nulook Loan, GWG “identified a

number of material deficiencies and irregularities” with respect to the loan. Id. at ¶

113. From March 2016 to July 2016, Plaintiff attempted to resolve these deficiencies.

Id. During this time, Nulook – through former defendant and one-third owner of

Nulook, Robert Aurigema (“Aurigema”) – represented that it had more than enough

money to pay off the Nulook Loan. Id. at ¶¶ 113-17. This was not true, however, as

“the Daily Debit Scheme was diverting thousands of dollars on a daily basis from

Nulook’s bank account[.]” Id. at ¶ 118.



      9   Mannino and Guzzetti signed the Heiser Agreements. Id. at ¶ 86.


                                                 7
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 8 of 19 PageID #: 8846




      Eventually, GWG determined that Nulook would be unable to pay off the

Nulook Loan and notified Nulook that it was in default.          Id. at ¶¶ 119-20.

Nonetheless, based upon Nulook’s claims that it could repay the Nulook Loan,

Plaintiff provided Nulook with an opportunity to cure its default. Id. at ¶ 110.

Accordingly, GWG and Nulook commenced negotiating a forbearance agreement (the

“Forbearance Agreement”)., which was executed by Mannino on Nulook’s behalf. Id.

at ¶¶ 114, 120. In so doing, Plaintiff requested documentation to evaluate Nulook’s

ability to repay GWG, as Plaintiff did not independently have the ability to gather

the information necessary to evaluate Nulook’s financial condition. Id at ¶ 121.

Further, GWG requested a Deposit Account Control Agreement (“DACA”) that would

have protected Plaintiff in the event of Nulook’s default under the Forbearance

Agreement. Id. Nulook did not, however, deliver a DACA to GWG. Id. Moreover,

Nulook “actively hid from, concealed, and failed to disclose to GWG, the existence of

the Heiser Agreements and the Daily Debit Scheme that was taking over $100,000

per month from Nulook and directing it to the [PSC Financial] bank account

controlled by Heiser.” Id. At no point did Mannino or Guzzetti provide Plaintiff with

financial disclosures regarding how Nulook’s cash flow was impacted by the Daily

Debit Scheme – namely, that “much of the revenue that Nulook claimed would be

available to pay down the [Nulook] Loan was already going to pay off [PSC

Financial].” Id. at ¶¶ 123-24.

      In November 2016, Mannino and Guzzetti began closing Nulook’s offices and

preparing to go into business with PSC. Id. at ¶ 128. PSC and Nulook intended to




                                         8
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 9 of 19 PageID #: 8847




operate The Marketplace out of PSC’s offices. Id. Without disclosing to GWG its

plans to shut down Nulook and go into business with PSC, Nulook signed off on the

Forbearance Agreement on December 21, 2016. Id. at ¶ 127. Plaintiff then directed

Nulook to shut off all automatic debits from its bank account, at which point the Daily

Debit Scheme ceased. Id. at ¶ 130.

      iii.   The Diversion Scheme

      The third conspiracy commenced within two months of the execution of the

Forbearance Agreement when Nulook ceased making payments to Plaintiff in early

February 2017. Id. at ¶¶ 21, 49-50. From February 16, 2017 to April 30, 2017,

Nazareno and Heiser (with Mannino’s knowledge) engaged ACH Processing to

redirect all receivables from Nulook Merchants from Nulook’s bank account to

Heiser’s PSC Financial bank account. Id. at ¶¶ 50-51, 63-65. By February 21, 2017,

Nulook knew that Heiser and Nazareno were diverting all payments from Nulook

Merchants to PSC Financial. Id. at ¶¶ 50-51, 54, 58, 68. In total, $284,744.70 was

stolen from GWG using the Diversion Scheme. Id. at ¶ 66.

      On March 28, 2017, Plaintiff filed its Complaint, and on April 4, 2017, Nulook

filed for Chapter 11 bankruptcy (the “Nulook Bankruptcy”). Id. at ¶¶ 131-32. On

April 27, 2017, pursuant to a So Ordered stipulation in the Nulook Bankruptcy,

Nulook turned over to GWG “all receivables ever pledged by Nulook to GWG as

collateral” (the “Bankruptcy Stipulation”).     Id. at ¶ 136.     During the Nulook

Bankruptcy, “Nulook repeatedly made the false assertation that there was ‘adequate

protection’ for [the Nulook Loan] because the ‘collateral base is worth $6.2 million




                                          9
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 10 of 19 PageID #: 8848




and the [Nulook Loan] is $2.2 [million.]’” Id. at ¶ 137. On May 2, 2017, however,

Nulook’s counsel informed GWG that Nulook actually had only $251,923.25 in

receivables. Id. at ¶ 138. The Nulook Bankruptcy was dismissed on September 20,

2017. Id. at ¶ 140. As of May 2019, the Nulook Loan balance was $1,875,607.07. Id.

at ¶ 141.

      iv.       The Post-Receivership Scheme

      On April 26, 2017, following a hearing sought by Plaintiff, the Honorable

Arthur D. Spatt 10 appointed a receiver for PSC (the “Receiver”). Id. at ¶¶ 133-35.

The Receiver terminated PSC’s employment of Nazareno and Heiser. Id. at ¶ 142.

Subsequently, upon learning that PSC did not have sufficient cash to cover its May

2017 payroll obligations, the Receiver exercised his authority to borrow money from

GWG to cover PSC’s operating shortfalls. Id. at ¶¶ 143-44. To secure these loans,

the Receiver pledged all of PSC’s assets as collateral. Id. at ¶ 144.

      During the receivership, Nazareno, Mannino and Guzzetti continued to

operate The Marketplace and divert assets, technology and business prospects away

from PSC – whose assets were now owned by GWG – to another entity controlled by

Mannino and Guzzetti called JJ&AA Enterprises LLC (“JJ&AA”). Id. at ¶¶ 168-69.

Subsequently, on or about May, June and July 2017, Nazareno took the proprietary

information from The Marketplace that he had stolen and sold it to other business

ventures, with which he was involved – Epic Capital Enterprises LLC and Banana

Exchange LLC. Id. at ¶¶ 170-75.


      10   Judge Spatt presided over this action until April 25, 2018. See DE [199].



                                                  10
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 11 of 19 PageID #: 8849




        On June 29, 2017, the Receiver advised GWG that PSC “was in dire financial

condition and that the Receiver would have to terminate PSC’s business

operations[.]” Id. at ¶ 150. Consequently, pursuant to New York UCC §§ 9-620 and

9-621, GWG accepted the collateral in full satisfaction of PSC’s receivership

obligations. Id. at ¶¶ 151-52. It was at this point that GWG learned of the Post-

Receivership Scheme. Id. at ¶ 177.

        C. Procedural History

        On March 28, 2017, Plaintiff filed a Complaint against Defendants Nulook,

Mannino and Nazareno, as well as PSC, PSC Financial, and Aurigema. See DE [1].

With leave of the court, DE [113], GWG filed its First Amended Complaint on October

16, 2017. DE [114]. Plaintiff’s First Amended Complaint dropped the claims against

PSC and PSC Financial and named Defendants Guzzetti, Heiser and Heiser

Enterprises. DE [114]. Between November and December 2017, Aurigema and all

Defendants moved to dismiss the First Amended Complaint, see DEs [144], [149],

[150], [160], and on March 7, 2019, Judge Brown granted the motions in part and

denied them in part. 11 See DE [231]. Judge Brown then held a hearing on June 10,

2019, where, among other things, he granted Plaintiff permission to file a Second

Amended Complaint, and GWG did so on June 17, 2019. See Minute Order, dated

June 10, 2019; DE [240].             Shortly thereafter, Plaintiff and Aurigema filed a

stipulation of dismissal pursuant to Fed. R. Civ. P. 41(a)(1), DE [254], and on August



        11Judge Brown was the Magistrate Judge originally assigned to this case, and as noted above,
the parties consented to his jurisdiction prior to his ruling on Defendants’ motions to dismiss the First
Amended Complaint. See DE [216].


                                                   11
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 12 of 19 PageID #: 8850




1, 2019, Aurigema was terminated as a defendant. See Stipulation and Order, dated

August 1, 2019.      Accordingly, on August 9, 2019, GWG filed a Third Amended

Complaint, with Defendants’ consent, which no longer named Aurigema. See DEs

[255], [257].

         The Nulook Defendants and Nazareno moved to dismiss the Third Amended

Complaint on September 6, 2019, see DEs [263], [264], and the Heiser Defendants did

so as well on October 18, 2019. See DE [270]. On June 28, 2020, this Court granted

those motions in part and denied them in part, and dismissed – with prejudice –

Plaintiff’s RICO claims, and state law claims for:         (i) conversion and tortious

interference against the Heiser Defendants; and (ii) fraudulent conveyance against

the Nulook Defendants and Nazareno. See id. As to the claims that the Court

dismissed without prejudice, Plaintiff was granted leave “to file a fourth and final

amended complaint on or before July 28, 2020,” and was advised that such a deadline

“[would] not be extended absent exceptional circumstances.” Id.

         On July 28, 2020, GWG filed its Fourth Amended Complaint, see DE [273],

which the Heiser Defendants moved to dismiss on October 14, 2020. See Heiser Mot.

Discovery commenced following the filing of the Heiser Motion. For the reasons set

forth below, the Court grants the Heiser Motion in its entirety and dismisses the

claims against the Heiser Defendants with prejudice.

   II.      LEGAL STANDARD

         To survive a motion to dismiss for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6), a complaint must contain “sufficient factual matter, accepted as true,




                                            12
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 13 of 19 PageID #: 8851




to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S. Ct. 1937, 1940 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570, 127 S. Ct. 1955, 1975 (2007)). A claim is considered plausible on its face “when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678, 129 S. Ct. at 1949 (citation omitted).

       In deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the court must

accept as true all allegations in the complaint and “‘draw all inferences in the non-

moving party’s favor.’” U.S. ex rel. Siegel v. Roche Diagnostics Corp., 988 F. Supp. 2d

341, 343 (E.D.N.Y. 2013) (quoting LaFaro v. N.Y. Cardiothoracic Grp., 570 F.3d 471,

475 (2d Cir. 2009)). Nevertheless, “threadbare recitals of the elements of a cause of

action” that are supported by “conclusory” statements and mere speculation are

inadequate and subject to dismissal. Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.

2010) (internal quotation marks and citation omitted); see Iqbal, 556 U.S. at 678, 129

S. Ct. at 1949 (“[T]he tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.”).          The court may

consider only the factual allegations in the complaint, documents incorporated by

reference or attached as an exhibit to the complaint, matters of which judicial notice

may be taken and documents that are integral to the complaint and upon which the

complaint relies heavily. Lockwood v. Town of Hempstead, No. 16-cv-3756, 2017 WL

3769253, at *2 (E.D.N.Y. Aug. 28, 2017) (citations omitted).




                                             13
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 14 of 19 PageID #: 8852




   III.   DISCUSSION

      The Heiser Defendants move to dismiss the Fourth Amended Complaint as to

them. See generally Heiser Mot. Plaintiff asserts state law claims against the Heiser

Defendants for: (i) fraud with respect to the Diversion Scheme (Count I), id. at ¶¶

178-88; and (ii) aiding and abetting fraud with respect to the Daily Debit Scheme

(Count VI), id. at ¶¶ 223-27. GWG’s state law claims against the Heiser Defendants

must be pled with specificity as required by Fed. R. Civ. P. 9(b) because they are

predicated on the theory that Defendants fraudulently diverted funds from Nulook to

which Plaintiff was entitled. See TIC Park Ctr. 9, LLC v. Wojnar, No. 16-cv-4302,

2017 WL 7733134, at *6 (E.D.N.Y. Apr. 7, 2017) (“[T]he heightened pleading

standards of Rule 9(b) apply to torts that are premised on the defendant’s alleged

fraudulent actions.”) (internal quotation marks and citations omitted).       For the

reasons set forth below, the Court grants the Heiser Motion in its entirety and

dismisses the claims against the Heiser Defendants with prejudice.

      A. Plaintiff’s Fraud Claim

      Initially, in Count I, GWG asserts a fraud claim against Heiser individually,

alleging that he:     (i) “had knowledge of the Nulook Loan, the [Collection

Subordination Agreement], the ACHWorks Agreement and Plaintiff’s lien on the

Nulook Collateral”; (ii) “act[ed] in concert with Nazareno” to implement a scheme to

divert funds from Nulook Merchants’ bank accounts to PSC Financial’s bank account;

and (iii) knowingly and intentionally failed to disclose material facts to Plaintiff in

connection with the Diversion Scheme. FAC ¶¶ 178, 181, 185-86.




                                          14
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 15 of 19 PageID #: 8853




      To establish fraud, a plaintiff must allege that the defendant made a “material

misrepresentation,” knowing that it was false and intending to induce reliance, and

that the plaintiff justifiably relied on the misrepresentation and suffered damages as

a result. See IKB Int’l S.A. v. Bank. of Am. Corp., 584 F. App’x 26, 27 (2d Cir. 2014)

(internal quotation marks and citation omitted). Moreover, as set forth here, GWG’s

fraud claim is subject to a heightened pleading requirement pursuant to Fed. R. Civ.

P. 9(b). See TIC Park Ctr. 9, LLC, 2017 WL 7733134, at *6 (citations omitted). Thus,

with respect to these claims, the Fourth Amended Complaint must state with

particularity the circumstances constituting fraud, meaning that it must: “(1) detail

the statements (or omissions) that the plaintiff contends are fraudulent, (2) identify

the speaker, (3) state where and when the statements (or omissions) were made, and

(4) explain why the statements (or omissions) are fraudulent.” IKB Int’l S.A., 584 F.

App’x at 27-28 (internal quotation marks and citation omitted).        Further, while

Defendants’ knowledge may be “averred generally,” the Fourth Amended Complaint

must allege facts “giving rise to a strong inference that Defendants knew the

statements to be false and intended to defraud [Plaintiff]” at the time they were

made.” N.Y. State Catholic Health Plan, Inc. v. Acad. O & P Assocs., 312 F.R.D. 278,

299 (E.D.N.Y. 2015) (internal quotation marks and citations omitted). A strong

inference of fraudulent intent may be established either by alleging facts (a) showing

that defendants “had both motive and opportunity to commit fraud,” or (b)

constituting   “strong   circumstantial   evidence   of   conscious   misbehavior   or




                                          15
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 16 of 19 PageID #: 8854




recklessness.” IKB Int’l S.A., 584 F. App’x at 27-28 (internal quotation marks and

citations omitted).

      Applying these standards, the Court concludes that GWG has failed to

sufficiently allege facts to support its fraud claim against Heiser.        Specifically,

Plaintiff has not established that: (i) Heiser owed a duty to disclose to GWG such

that any failure to disclose would support a fraud claim; or (ii) Plaintiff relied on any

purported omission by Heiser. The absence of one – let alone both – of these elements

is fatal to GWG’s fraud claim.

      The duty to disclose based upon superior knowledge, which Plaintiff looks to

ascribe to Heiser, typically arises “in the context of business negotiations where

parties are entering a contract,” see Harbinger Capital Partners LLC v. Deere & Co.,

632 F. App’x 653, 657 (2d Cir. 2015) (citing Ray Larsen Assocs., Inc. v. Nikko Am.,

Inc., No. 89-cv-2809, 1996 WL 442799, at *5 (S.D.N.Y. Aug. 6, 1996)), and cannot

serve as the basis for a fraud action where the alleged fraud occurs after the relevant

contract has been formed. See id.

      Yet, the Fourth Amended Complaint fails to allege that Heiser participated in

the negotiation or execution of any of the agreements at issue, namely the Collection

Subordination Agreement, the Revolving Credit Agreement, or the Nulook Loan, or

that Plaintiff and Heiser had any business relations at all. See generally FAC.

Further, Heiser’s alleged omissions occurred after the relevant contracts had been

executed, thus establishing that Heiser had no duty to disclose based on “superior




                                           16
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 17 of 19 PageID #: 8855




knowledge.” See Harbinger Capital Partners LLC, 632 F. App’x at 657. Accordingly,

Heiser’s alleged failure to disclose cannot support GWG’s fraud cause of action.

      Moreover, Plaintiff fails to set forth facts that establish its reliance on Heiser’s

purported omissions. While GWG cites case law to in an attempt to remedy its failure

to plead reliance, see Pl. Opp. at 17, its failure to include this fundamental element

renders its fraud claim untenable. See Ambac Assurance Corp. v. Countrywide Home

Loans, Inc., 31 N.Y.3d 569, 579, 81 N.Y.S.3d 816, 822 (2018).

      Accordingly, Plaintiff’s fraud cause of action against Heiser is dismissed.

Because GWG has failed to cure its prior deficiencies as to this cause of action in

multiple Complaints, this claim is dismissed with prejudice.

      B. Plaintiff’s Aiding and Abetting Fraud Claim

      Plaintiff next asserts, in Count VI, a cause of action against the Heiser

Defendants for aiding and abetting fraud, alleging that they “provided substantial

assistance to Nulook, Mannino and Guzzetti” in “double-pledging collateral belonging

to GWG” and “providing all of the money for the [PSC Financial] operations” in

connection with the Daily Debit Scheme. Id. at ¶¶ 225, 227. Under New York law,

to state a claim for aiding and abetting, a plaintiff must allege “facts sufficient to

support an inference of (1) the existence of a[n underlying tort]; (2) [the] defendant’s

knowledge of the [underlying tort]; and (3) that the defendant provided substantial

assistance to advance the [underlying tort’s] commission.” Bigio v. Coca-Cola Co.,

675 F.3d 163, 172 (2d Cir. 2012) (internal quotation marks and citations omitted). A

party alleging substantial assistance must show that: (1) “a defendant affirmatively




                                           17
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 18 of 19 PageID #: 8856




assist[ed], help[ed] conceal, or by virtue of failing to act when required to do so

enable[d] the fraud to proceed”; and (2) “the actions of the aider/abettor proximately

caused the harm on which the primary liability is predicated.” Rosner v. Bank of

China, No. 06-cv-13562, 2008 WL 5416380, at *5 (S.D.N.Y. Dec. 18, 2008), aff’d 349

F. App’x 637 (2d Cir. 2009); see also Diduck v. Kaszycki & Sons Contractors, Inc., 974

F.2d 270, 284 (2d Cir. 1992). With respect to the knowledge requirement, New York

requires actual, rather than constructive knowledge of the wrongful conduct.

Dangerfield v. Merrill Lynch, Pierce, Fenner & Smith, Inc., No. 02-cv-2561, 2006 WL

335357, at *5 (S.D.N.Y. Feb. 15, 2006) (citations omitted).

      Under these standards, the Court concludes that GWG’s claim for aiding and

abetting fraud fails for two reasons: (i) Plaintiff has not alleged facts establishing

that the Heiser Defendants provided “substantial assistance” to advance the Daily

Debit Scheme; and (ii) GWG has failed to allege that the Heiser Defendants had

actual, rather than merely constructive, knowledge of the Daily Debit Scheme. At

the outset, the Court notes that the two cases upon which Plaintiff relies upon to

support its claim – Phifer v. Home Savers Consulting Corp., and UniCredito Italiano

SpA v. JPMorgan Chase Bank – actually undercut its arguments because they

support the proposition that a plaintiff alleging a claim for aiding and abetting fraud

must establish facts that the alleged aider/abettor took actions in furtherance of the

fraud. See No. 06-cv-3841, 2007 WL 295605, at *5 (E.D.N.Y. Jan. 30, 2007); 288 F.

Supp. 2d 485, 502 (S.D.N.Y. 2003). Plaintiff, however, fails to provide facts that




                                          18
Case 2:17-cv-01724-SIL Document 298 Filed 08/13/21 Page 19 of 19 PageID #: 8857




establish how the Heiser Defendants’ financing of PSC Financial’s operation

substantially assisted the alleged underlying Daily Debit Scheme.

         Moreover, the Court concludes that GWG’s aiding and abetting fraud claim

fails because Plaintiff has not alleged that the Heiser Defendants had actual

knowledge of the Daily Debit Scheme.       This claim is instead based on a vague

allegation that the Heiser Defendants “had knowledge of the Nulook Loan and

Plaintiff’s lien on the Nulook Collateral.” FAC ¶ 224. This allegation, without more

factual support, is insufficient to establish the Heiser Defendants’ actual knowledge

of the underlying Daily Debit Scheme for pleading purposes. See Heinert v. Bank of

Am. N.A., 835 F. App’x 627, 631 (2d Cir. 2020) (citing Mazzaro de Abreu v. Bank of

America Corp., 525 F. Supp. 2d 381, 388 (S.D.N.Y. 2007)).

         Accordingly, GWG’s aiding and abetting fraud claim is dismissed. Because

GWG has again failed to cure its deficiency in this cause of action, despite multiple

attempts, this claim is dismissed with prejudice.

   IV.      CONCLUSION

         For the reasons set forth above, the Court grants the Heiser Motion in its

entirety and dismisses the claims against the Heiser Defendants with prejudice.

 Dated:         Central Islip, New York
                August 13, 2021
                                           SO ORDERED

                                           /s/ Steven I. Locke
                                           STEVEN I. LOCKE
                                           United States Magistrate Judge




                                          19
